EXHIBIT 10 (y)


HERMAN MILLER, INC. LONG-TERM INCENTIVE PLAN
PERFORMANCE SHARE AWARD

This certifies that Herman Miller, Inc. (the "Company") has on ____________ (the
"Award Date"), granted to (the "Participant") an award (the "Award") of
______________ Performance Shares (the "Target Performance Shares") pursuant to
and under the Herman Miller, Inc. Long-Term Incentive Plan (the “Plan”) and
subject to the terms set forth in this document. A copy of the Plan Prospectus
has been delivered to the Participant and a copy of the Plan is available from
the Company on request. The Plan is incorporated into this Award by reference,
and in the event of any conflict between the terms of the Plan and this Award,
the terms of the Plan will govern. Any terms not defined herein will have the
meaning set forth in the Plan.

        1.        Definitions.

        (a)        “Actual Improvement” means the annual change in the Company’s
EVA as determined under subsection (a)(ii)(B) of Section 2, which amounts can be
positive or negative.


        (b)        “Actual Performance Shares” means the number of Performance
Shares determined in accordance with subsection (b)(iii) or (c) of Section 2 and
payable to the Participant under Section 3 of this Award.


        (c)        “Average Capital” means the sum of the Company’s capital,
determined in accordance with the Manual, at the end of each month during the
Year divided by 12.


        (d)        “Average EVA Performance Factor” means the multiple
determined in accordance with subsection (b)(ii) or (c)(iii) of Section 2.


        (e)        “Bonus Interval” means the amount of EVA growth or diminution
in any Year as a variance from Expected Improvement determined by the Committee
that would result in either:


        (i)        The doubling of the Target Performance Shares for EVA
performance above Expected Improvement; or


        (ii)        The realization of no Target Performance Shares for EVA
performance below Expected Improvement.


        (f)        “Capital Charge” means the Company’s Average Capital for the
Year multiplied by the Cost of Capital.


        (g)        “Cause” means:


        (i)        A material breach by the Participant of those duties and
responsibilities of the Participant which do not differ in any material respect
from the duties and responsibilities of the Participant during the 90-day period
immediately prior to such breach (other than as a result of incapacity due to
physical or mental illness) which is demonstrably willful and deliberate on the
Participant’s part, which is committed in bad faith or without reasonable belief
that such breach is in the best interests of the Company and which is not
remedied in a reasonable period of time after receipt of written notice from the
Company specifying such breach; or


        (ii)        The commission by the Participant of a felony involving
moral turpitude.


--------------------------------------------------------------------------------



        (h)        “Change in Control Event” means a Change in Ownership, a
Change in Effective Control, or a Change in Ownership of the Company’s Assets.
For purposes of determining whether a Change in Control Event has occurred,
persons will not be considered to be acting as a group solely because they
purchase or own stock or purchase assets of the same corporation at the same
time, or as a result of the same public offering. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase, or acquisition of stock, or
similar business transaction, with the Company. If a person, including an
entity, owns stock in both corporations that enter into a merger, consolidation,
purchase, or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation only
with respect to the ownership in that corporation prior to the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation.


        (i)        “Change in Effective Control” occurs on the date that either:


        (i)        Any one person, or more than one person acting as a group (as
such term is described in subsection (h), above), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Company possessing 35 percent
or more of the total voting power of the stock of the Company; or


        (ii)        A majority of the members of the Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board prior to the date of the appointment
or election.


        (j)        “Change in Ownership” occurs on the date that any one person,
or more than one person acting as a group (as such term is described in
subsection (h), above), acquires ownership of stock of the Company that,
together with stock held by such person or group, constitutes more than 50
percent of the total Fair Market Value or total voting power of the stock of the
Company, subject to the following:


        (i)        If any one person, or more than one person acting as a group
(as such term is described in subsection (h), above), is considered to own more
than 50 percent of the total Fair Market Value or total voting power of the
stock of the Company, the acquisition of additional stock in the Company by the
same person or persons is not considered to cause a Change in Ownership (or to
cause a Change in Effective Control); and


        (ii)        An increase in the percentage of stock owned by any one
person, or persons acting as a group (as such term is described in subsection
(h), above), as a result of a transaction in which the Company acquired stock in
exchange for property will be treated as an acquisition of stock for purposes of
this subsection (j).


  This subsection (j) will apply only when there is a transfer of stock of the
Company (or issuance of stock of the Company), and stock in the Company remains
outstanding after the transaction.


        (k)        “Change in Ownership of the Company’s Assets” occurs on the
date that any one person, or more than one person acting as a group (as such
term is described in subsection (h), above), acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total “Gross Fair Market
Value” equal to or more than 40 percent of the total Gross Fair Market Value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions.


        (i)        “Gross Fair Market Value” means the value of the assets of
the Company, or the value of assets being disposed of, determined without regard
to any liabilities associated with such assets.


-2-

--------------------------------------------------------------------------------



        (ii)        There is no Change in the Ownership of the Company’s Assets
when there is a transfer to an entity that is controlled by the shareholders of
the Company immediately after the transfer. A transfer of assets by the Company
is not treated as a Change in the Ownership of the Company’s Assets if the
assets are transferred to:


    (A)        A shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock;


    (B)        An entity, 50 percent or more of the total value or voting power
of which is owned, directly or indirectly, by the Company;


    (C)        A person, or more than one person acting as a group (as such term
is described in subsection (h), above), that owns, directly or indirectly, at
least 50 percent of the total Fair Market Value or voting power of all the
outstanding stock of the Company; or


    (D)        An entity, 50 percent or more of the total value or voting power
of which is owned, directly or indirectly, by a person described in subparagraph
(C).


  Except as otherwise provided, for purposes of this paragraph (ii), a person’s
status is determined immediately after the transfer of assets.


        (l)        “Common Stock” means the Company’s $.20 par value per share
common stock.


        (m)        “Cost of Capital” means the Company’s weighted cost of equity
plus its weighted cost of debt, expressed as a percentage, as determined by the
Committee in a manner consistent with the Manual.


        (n)        “Expected Improvement” means the targeted improvement in
annual EVA growth determined by the Committee for the Participant to earn the
Target Performance Shares in full.


        (o)        “EVA” means the economic value added of the Company
determined each Year by deducting the Company’s Capital Charge from the
Company’s net income, as determined in a manner consistent with the Manual.


        (p)        “EVA Performance Factor” means the multiple determined in
accordance with subsection (b)(i) of Section 2.


        (q)        “Excess Improvement” means the amount by which Actual
Improvement for a Year exceeds Expected Improvement.


        (r)        “Manual” means the Herman Miller EVA® Management System
Technical Manual, as approved by the Committee.


        (s)        “Performance Period” means the period of three (3)
consecutive Years beginning with the Year of the Award Date.


        (t)        “Performance Share” means the right to receive one (1) share
of Common Stock subject to certain restrictions and on the terms and conditions
contained in this Award and the Plan.


        (u)        “Retirement” means retirement under the Company’s qualified
retirement plans.


-3-

--------------------------------------------------------------------------------



        (v)        “Shortfall” means the amount, expressed as a positive number,
by which Expected Improvement for a Year exceeds Actual Improvement.


        (w)        “Year” means the fiscal year of the Company.


        2.        Determination of Actual Performance Shares. The Actual
Performance Shares in which the Participant will be eligible to vest will be as
determined under this Section 2.

        (a)        Determination of EVA and Actual Improvement.


        (i)        Beginning of Year Determinations. Prior to or within ninety
(90) days of the commencement of each Year of the Performance Period, the
Committee will take the following actions and make the following determinations
in accordance with the Manual:


    (A)        Approve the calculation of the Company’s EVA as of the beginning
of the Year and the Company’s Cost of Capital for the Year for use under the
Plan; and


    (B)        Establish the Expected Improvement and the Bonus Interval for
each Year of the Performance Period, which standards may each be set by the
Committee for one (1) to three (3) Years.


        (ii)        Year-End Determinations. As of the end of each Year of the
Performance Period, the Committee will:


    (A)        Approve the calculation of the Company’s EVA as of the end of the
Year;


    (B)        Determine Actual Improvement for the Year by subtracting the
Company’s EVA as of the beginning of the Year from the Company’s EVA as of the
end of the Year; and


    (C)        Approve the determination of the EVA Performance Factor for each
Year of the Performance Period, consistent with the terms of this Award and the
Manual.


        (b)        Calculation of Actual Performance Shares. The Committee will
determine the number of Actual Performance Shares in which the Participant will
be eligible to vest according to the following:


        (i)        The Committee will determine the EVA Performance Factor by
comparing the Excess Improvement or Shortfall to Expected Improvement and Bonus
Interval, according to the following:


    (A)        If Actual Improvement equals Expected Improvement, the EVA
Performance Factor will equal one (1);


    (B)        If Actual Improvement exceeds Expected Improvement, the EVA
Performance Factor will equal Excess Improvement divided by the Bonus Interval,
plus one (1); and


    (C)        If Actual Improvement is less than Expected Improvement, the EVA
Performance Factor will equal the Shortfall (expressed as a negative number)
divided by the Bonus Interval, plus one (1).


        (ii)        The Committee will determine the Average EVA Performance
Factor by adding the EVA Performance Factors for each Year of the Performance
Period and dividing the sum by three (3). In no event will the Average EVA
Performance Factor be greater than two (2) or less than zero.


-4-

--------------------------------------------------------------------------------



        (iii)        Except as provided in subsection (c), below, the Actual
Performance Shares for the Participant will equal the Target Performance Shares
granted to the Participant in this Award, adjusted in accordance with Section 3,
multiplied by the Average EVA Performance Factor and will be payable by the
Company in accordance with Section 5 of this Award.


        (c)        Calculation of Actual Performance Shares after a Change in
Control Event. If a Change in Control Event occurs, the Committee will determine
the Participant’s Actual Performance Shares in accordance with this Section 2,
subject to the following:


        (i)        The Committee will adjust the Expected Improvement and Bonus
Interval for the Year in which the Change in Control Event occurs by multiplying
each by a fraction, the numerator is the number of days in the period beginning
of the first day of the Year and ending on the day prior to the effective date
of the Change in Control Event, and the denominator of which is 365.


        (ii)        The Committee will determine the Company’s EVA for the Year
in which a Change in Control Event occurs by deducting the Company’s Capital
Charge for the period beginning on the first day of the Year and ending on the
day prior to the effective date of the Change in Control Event from the
Company’s net income for the period beginning on the first day of the Year and
ending on the day prior to the effective date of the Change in Control Event.


        (iii)        The Performance Period will end (the “Adjusted Performance
Period”) on the effective date of the Change in Control Event. The Committee
will determine the Average EVA Performance Factor by adding the EVA Performance
Factors for each year of the Adjusted Performance Period and dividing the sum by
the number of whole or partial Years in the Adjusted Performance Period.


        3.        Adjustments to Target Performance Shares.

        (a)        In the event that the Participant’s employment with the
Company or a Subsidiary terminates prior to the end of the Performance Period
due to:


        (i)        Death;


        (ii)        Disability; or


        (iii)        Termination by the Company or a Subsidiary without Cause,
then the Participant’s adjusted Target Performance Shares will be determined by
multiplying the Participant’s Target Performance Shares granted in this Award by
a fraction, the numerator of which is the number of full calendar months,
beginning on the first day of the Year of the Award Date and ending on the date
on which the event described in subsection (a) occurs, that the Participant was
continuously employed by the Company or a Subsidiary, and the denominator of
which is 36.


        (b)        In the event that the Participant’s employment with the
Company or a Subsidiary terminates prior to the end of the Performance Period
due to Retirement, the Participant’s Target Performance Shares will be adjusted
as follows:


        (i)        If the Participant’s Retirement occurs during the first Year
of the Performance Period, Participant’s adjusted Target Performance Shares will
be determined by multiplying the Participant’s Target Performance Shares granted
in this Award by a fraction, the numerator of which is the number of full
calendar months, beginning on the first day of the Year of the Award Date and
ending on the date of the Participant’s Retirement, that the Participant was
continuously employed by the Company or a Subsidiary, and the denominator of
which is 12; and


-5-

--------------------------------------------------------------------------------



        (ii)        No adjustment to the Participant’s Target Performance Shares
will be made if the Participant’s Retirement occurs during the second or third
Year of the Performance Period.


        4.        Vesting.

        (a)        Subject to the terms and conditions of this Award, the
Participant’s Actual Performance Shares will vest and become non-forfeitable on
the third (3rd) anniversary of the Award Date if the Participant remains
continuously employed by the Company or a Subsidiary. If, prior to the vesting
of the Participant’s Actual Performance Shares Participant ceases to employed by
the Company or a Subsidiary, then Participant’s rights to all of the Target
Performance Shares granted in this Award will be immediately and irrevocably
forfeited.


        (b)        Notwithstanding the provisions of subsection (a), above, the
Participant’s Actual Performance Shares will vest and become non-forfeitable on
the third (3rd) anniversary of the Award Date in the event that the
Participant’s employment with the Company or a Subsidiary terminates prior to
the end of the Performance Period due to any of the following:


        (i)        Retirement;


        (ii)        Death;


        (iii)        Disability; or


        (iv)        Termination by the Company or a Subsidiary without Cause.


        (c)        For purposes of this Section 4, a Participant who begins an
approved leave of absence from the Company or a Subsidiary after the Award Date
and who returns to employment with the Company or a Subsidiary prior to the
third (3rd) anniversary of the Award Date or prior to any of the events
described in subsection (b), above, following the leave of absence, will be
considered to be continuously employed during the leave of absence.


        (d)        Notwithstanding the provisions of subsection (a), above, the
Participant’s Actual Performance Shares will vest and become non-forfeitable
upon the effective date of a Change in Control Event.


        5.        Rights of the Participant with Respect to Performance Shares.

        (a)        No Shareholder Rights. The Performance Shares granted
pursuant to this Award do not and will not entitle Participant to any rights of
a shareholder of Common Stock, including the right to receive dividends. The
rights of the Participant with respect to the Performance Shares will remain
forfeitable at all times prior to the end of the Performance Period. Prior to
conversion of Performance Shares into Common Stock, such Performance Shares will
represent only an unsecured obligation of the Company.


        (b)        Conversion of Performance Shares; Issuance of Common Stock.
No shares of Common Stock will be issued to Participant prior to the date on
which the Performance Shares vest and the restrictions with respect to the
Performance Shares lapse. Neither this subsection (b) nor any action taken
pursuant to or in accordance with this subsection (b) will be construed to
create a trust of any kind. After any Performance Shares vest and any tax
withholding obligations related to such Performance Shares have been satisfied
pursuant to Section 9, the Company will, within 60 days, cause to be issued to
the Participant or the Participant’s legal representatives, beneficiaries or
heirs, as the case may be, a stock certificate or book entry representing the
number of shares of Common Stock in payment of such vested whole Performance
Shares, unless a valid deferral has been made pursuant to Section 8, in which
case such distribution will be made within 60 days after the date to which
distribution has been deferred. The value of any fractional Performance Share
will be paid in cash at the time certificates are delivered to Participant in
payment of the Performance Shares based on the Fair Market Value of a share of
Common Stock on the day preceding the date of distribution.


-6-

--------------------------------------------------------------------------------



        6.        Restriction on Transfer.

        (a)        The Performance Shares and any rights under this Award may
not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of by Participant otherwise than by will or by the laws of descent and
distribution, and any such purported sale, assignment, transfer, pledge,
hypothecation or other disposition will be void and unenforceable against the
Company. Notwithstanding the foregoing, Participant may, in the manner
established by the Committee, designate a beneficiary or beneficiaries to
exercise the rights of Participant and receive any property distributable with
respect to the Performance Shares upon the death of Participant.


        (b)        No transfer by will or the applicable laws of descent and
distribution of any Performance Shares that vest by reason of Participant’s
death will be effective to bind the Company unless the Committee will have been
furnished with written notice of such transfer and a copy of the will or such
other evidence as the Committee may deem necessary to establish the validity of
the transfer.


        7.        Adjustments to Performance Shares for Certain Corporate
Transactions. Adjustments to Performance Shares will be determined in accordance
with this Section 7.

        (a)        The Committee will make an appropriate and proportionate
adjustment to the number of Target Performance Shares granted under this Award
if:


        (i)        The outstanding shares of Common Stock are increased or
decreased, as a result of merger, consolidation, sale of all or substantially
all of the assets of the Company, reclassification, stock dividend, stock split,
reverse stock split with respect to such shares of Common Stock or other
securities, or


        (ii)        Additional shares or new or different shares or other
securities are distributed with respect to such shares of Common Stock or other
securities or exchanged for a different number or kind of shares or other
securities through merger, consolidation, sale of all or substantially all of
the assets of the Company, reorganization, recapitalization, reclassification,
stock dividend, stock split, reverse stock split or other distribution with
respect to such shares of Common Stock or other securities.


        (b)        The Committee may make an appropriate and proportionate
adjustment in the number of Target Performance Shares granted under this Award
if the outstanding shares of Common Stock are increased or decreased as a result
of a recapitalization or reorganization not included within subsection (a),
above.


        8.        Deferral of Distribution. A Participant may elect to defer the
conversion of Performance Shares granted under this Award into Common Stock and
the issuance of such Common Stock with respect thereto to a time later than that
provided under subsection (b) of Section 5. The Participant must file such
election with the Committee at least 12 months prior to the date provided under
subsection (b) of Section 5 that such Performance Shares are scheduled to be
converted into Common Stock and issued to the Participant. The Participant must
specify in the election the date on which the Performance Shares granted under
this Award will be converted to Common Stock and issued to Participant. The date
elected must be at least five (5) years later than the date on which the
Performance Shares would have been converted to Common Stock and issued to the
Participant under subsection (b) of Section 5.

-7-

--------------------------------------------------------------------------------



        9.        Tax Withholding.

        (a)        In order to comply with all applicable federal, state, and
local tax withholding laws or regulations, the Company may take such action as
it deems appropriate to ensure that all applicable federal, state, and local
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of Participant, are withheld or collected from Participant.


        (b)        In accordance with the terms of the Plan, and such rules as
may be adopted by the Committee under the Plan, Participant may elect to satisfy
Participant’s federal, state, and local tax obligations arising from the receipt
of, or the lapse of restrictions relating to, the Performance Shares, by any of
the following means or by a combination of such means set forth below. If the
Participant fails to notify the Company of his or her election, the Company will
withhold shares of Common Stock as described in paragraph (ii), below.


        (i)        Tendering a payment to the Company in the form of cash, check
(bank check, certified check or personal check) or money order payable to the
Company;


        (ii)        Authorizing the Company to withhold from the shares of
Common Stock otherwise to be delivered to the Participant a number of such
shares having a Fair Market Value as of the date that the amount of the tax to
be withheld is to be determined (the “Tax Date) less than or equal to the
minimum amount of the Company’s withholding tax obligation; or


        (iii)        Delivering to the Company unencumbered shares of Common
Stock already owned by Participant having a Fair Market Value, as of the Tax
Date, less than or equal to the minimum amount of the Company’s withholding tax
obligation. Any shares of Common Stock already owned by Participant referred to
in this paragraph (iii) must have been owned by Participant for no less than six
(6) months prior to the date delivered to the Company if such shares of Common
Stock were acquired upon the exercise of an Option or upon the vesting of
Restricted Stock or other Restricted Stock units.


          The Company will not deliver any fractional share of Common Stock but
will pay, in lieu thereof, the Fair Market Value of such fractional share.
Participant’s election must be made on or before the Tax Date.


        10.        Miscellaneous.

        (a)        Neither this Award Agreement nor the Plan confers on
Participant any right with respect to the continuance of employment by the
Company or any Subsidiary, nor will there be a limitation in any way on the
right of the Company or any Subsidiary by which Participant is employed to
terminate his or her employment at any time.


        (b)        The Company will not be required to deliver any shares of
Common Stock upon vesting of any Performance Shares until the requirements of
any federal or state securities laws, rules or regulations or other laws or
rules (including the rules of any securities exchange) as may be determined by
the Company to be applicable are satisfied.


-8-

--------------------------------------------------------------------------------



        (c)        An original record of this Award and of the Participant’s
acceptance and acknowledgement will be held on file by the Company. This Award
and the Participant’s acknowledgement may be made either paper or electronic
format as specified by the Company. To the extent there is any conflict between
the terms contained in this Award and the terms contained in the original held
by the Company, the terms of the original held by the Company will control.


[Signatures appear on the following page]

-9-

--------------------------------------------------------------------------------



HERMAN MILLER, INC.


By
      ——————————————

Its
      ——————————————



ACCEPTANCE AND ACKNOWLEDGEMENT

        I accept the Performance Share Award described herein and in the Plan,
acknowledge receipt of a copy of this Award and the Plan Prospectus, and
acknowledge that I have read them carefully and that I fully understand their
contents.




Dated _____________________________ PARTICIPANT


——————————————



-10-